UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 Commission file number: 0-32789 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) 87-0273300 (I.R.S. Employer Identification No.) 11 Diamond Road Springfield, New Jersey 07081 (Address of principal executive offices, including zip code) (973) 376-4242 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No x As of January 7, 2010, there were outstanding 16,283,691 shares of the registrant’s common stock. EMTEC, INC. FORM 10-Q FOR THE QUARTER ENDED NOVEMBER 30, 2010 Table of Contents PART I – FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Cash Flows 3 Notes to Consolidated Financial Statements 4 Item 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3- Quantitative and Qualitative Disclosures About Market Risk 33 Item 4 - Controls and Procedures 34 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 35 Item 6 – Exhibits 36 SIGNATURES 37 PART I – FINANCIAL INFORMATION Item 1. Financial Statements EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands, Except per Share and Share Data) November 30, 2010 (Unaudited) August 31, 2010 Assets Current Assets Cash $ $ Receivables: Trade, less allowance for doubtful accounts Other Inventories, net Prepaid expenses and other Deferred tax asset - current Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset- long term Other assets Total assets $ $ Liabilities, Put Options and Stockholders' Equity Current Liabilities Line of credit $ $ Accounts payable Warrant liability Income taxes payable Accrued liabilities Due to former stockholders 6 6 Customer deposits Deferred revenue Total current liabilities Deferred tax liability- long term Earn-out liability-SDI Accrued liabilities Total liabilities Commitments and contingencies (Note 11) Put options in connection with SDI acquisition Stockholders' Equity Common stock $0.01 par value; 25,000,000 shares authorized; 18,984,520 and 18,984,520 shares issued and 16,119,931 and 16,119,931, outstanding atNovember 30, 2010 and August 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Less: treasury stock, at cost, 2,864,589 shares ) ) Total stockholders' equity Total liabilities, put options and stockholders' equity $ $ The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 1 EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In Thousands, Except per Share and Share Data) For the Three Months Ended November 30, Revenues Procurement services $ $ Service and consulting Total Revenues Cost of Sales Cost of procurement services Cost of service and consulting Total Cost of Sales Gross Profit Procurement services Service and consulting Total Gross Profit Operating expenses: Selling, general, and administrative expenses Stock-based compensation 86 Warrant expense 26 - Depreciation and amortization Total operating expenses Operating income Other expense (income): Interest income – other (3 ) ) Interest expense Other 16 (8 ) Income before income taxes Provision for income taxes Net income $ $ Net income per common share Basic and Diluted $ $ Weighted Average Shares Outstanding Basic Diluted The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 2 EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) For the Three Months Ended November 30, Cash Flows From Operating Activities Net income $ $ Adjustments to Reconcile Net Income to Net Cash Used In Operating Activities Depreciation and amortization Amortization related to intangible assets Deferred income tax benefit ) ) Stock-based compensation 86 Warrant expense 26 - Changes In Operating Assets and Liabilities Receivables ) ) Inventories ) ) Prepaid expenses and other assets Accounts payable Customer deposits ) - Income taxes payable Accrued liabilities ) Deferred revenue ) ) Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities Purchases of property and equipment ) ) Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities Net increasein line of credit Repayment of debt - ) Net Cash Provided From Financing Activities Effect of rate changes on cash 55 53 Net Increase (decrease) in Cash ) Beginning Cash Ending Cash $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Income taxes $ $ Interest $ $ The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 3 EMTEC, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included in the accompanying unaudited consolidated financial statements.Quarterly results are not necessarily indicative of results for the full year.For further information, refer to the annual financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended August 31, 2010. 2.General Description of Business Emtec, Inc., a Delaware corporation (the “Company”), is an information technology (“IT”)services provider delivering consulting, application services and infrastructure services to public sector and commercial clients.The Company’s client base is comprised of departments of the United States and Canada’s federal, state/provincial and local governments, schools and commercial businesses throughout the United States and Canada. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Emtec, Inc., a New Jersey Corporation (“Emtec NJ”), Emtec Viasub LLC (“Emtec LLC”), Emtec LLC’s wholly-owned subsidiary Emtec Federal, Inc. (“Emtec Federal”), Emtec Global Services LLC (“EGSLLC”), EGSLLC’s wholly-owned subsidiaries Luceo, Inc. (“Luceo”), eBusiness Application Solutions, Inc. (“eBAS”), Aveeva, Inc. (“Aveeva”), Emtec Services Mauritius (“Emtec Mauritius”), and Emtec Mauritius’s subsidiary Emtec Software India Private Limited (“Emtec India”), formerly Aviance Software India Private Limited, Emtec Infrastructure Services Corporation (“EIS-US”), and EIS-US’s wholly-owned subsidiaries Emtec Infrastructure Services Canada Corporation (“EIS-Canada”), which is referred to in this report as KOAN-IT, KOAN-IT (US) Corp. (“KOAN-IT (US)”) and Secure Data, Inc. (“SDI) a subsidiary of Emtec Federal.Significant intercompany account balances and transactions have been eliminated in consolidation. Segment Reporting The Company divides its operating activity into two operating segments for reporting purposes: Emtec Infrastructure Services Division (“EIS”) and Emtec Global Services Division (“EGS”).EIS includes Emtec NJ, Emtec LLC, Emtec Federal, the Federal application services business from the Company’s recent SDI acquisition and the business service management solutions offered by the Information Technology Service Management (“ITSM”) practice. Because of our continued cross-selling of applications services into our EIS client base, in 2010, we redefined the services offered by our EGS segment as training and staffing business for enterprise applicatons services.This was traditionally the business of EGS however any new consulting service projects or applications services projects will and have been reported under our EIS segment.As such, we are considering renaming these segments 4 Reclassifications Certain reclassifications have been made to prior year balances in order to conform to current presentations. Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period, including, but not limited to, receivable valuations, impairment of goodwill and other long-lived assets and income taxes.Management’s estimates are based on historical experience, facts and circumstances available at the time and various other assumptions that are believed to be reasonable under the circumstances.The Company reviews these matters and reflects changes in estimates as appropriate.Actual results could differ materially from those estimates. Goodwill Goodwill represents costs in excess of fair values assigned to the underlying net assets of acquired companies.The changes in the carrying amount of goodwill for the three months ended November 30, 2010 by reportable segments are as follows (in thousands): EIS EGS Total Balance at August 31, 2010 $ $ $ Foreign currency translation effect of Canadian and Indian goodwill 30 5 35 Balance at November 30, 2010 $ $ $ In accordance with Accounting Standard Codification (“ASC”) 350 Intangibles- Goodwill and Other, goodwill is not amortized but tested for impairment annually, or more frequently if events or changes in circumstances indicate that the asset might be impaired.Goodwill is tested for impairment at one level below an operating segment (also known as a reporting unit) in accordance with the guidance of ASC Topic 350. These reporting units are comprised of Systems Division, KOAN-IT, Luceo, eBAS/Aveeva, SARK and SDI.The Company has set an annual impairment testing date of June 1. An impairment charge will be recognized only when the implied fair value of a reporting unit, including goodwill, is less than its carrying amount.The impairment determination is made at the reporting unit level and consists of two steps. First, the Company determines the fair value of the reporting unit and compares it to its carrying amount. Second, if the carrying amount of the reporting unit exceeds its fair value, an impairment loss is recognized for any excess of the carrying amount of the reporting unit’s goodwill over the implied fair value of that goodwill. The implied fair value of goodwill is determined by allocating the fair value of the reporting unit in a manner similar to a purchase price allocation, in accordance with ASC 805 “Business Combinations.”The residual fair value after this allocation is the implied fair value of the reporting unit goodwill. 5 At November 30, 2010, Emtec's market capitalization was greater than its total stockholders' equity. However, the Company’s stock does not trade frequently and thus management believes the inherent value of the Company is not and has not been accurately reflected by the current or historical stock market valuation of the Company. Accordingly, the Company continues to believe that the income and market-based approaches are the most appropriate valuation methods. In accordance with ASC 350, the Company performed its annual impairment testing as of June 1, 2010.Based on its annual impairment testing at June 1, 2010 and continued monitoring of market conditions and the operating performance of its reporting units, the Company does not currently believe that there is an indication of goodwill impairment at November 30, 2010.However, if current market conditions change and the Company’s estimated value(s) under the income and/or market-based approaches is/are affected, then it is possible that the Company could have to take a goodwill impairment charge against earnings in a future period. Identifiable Intangible Assets At November 30, 2010 and August 31, 2010, the components of identifiable intangible assets are as follows (in thousands): November 30, 2010 August 31, 2010 Customer relationships $ $ Noncompete agreements Software technology 14 14 Trademarks Trade names Foreign currency translation adjustment 99 52 Accumulated amortization ) ) Foreign currency translation adjustment ) (5 ) Balance, ending $ $ Customer relationships represent the fair value ascribed to customer relationships purchased in 2005, the acquisitions of Luceo and eBAS/Aveeva in fiscal 2008, the acquisition of KOAN-IT in fiscal 2009 and the acquisition of SDI in June 2010. The amounts ascribed to customer relationships are being amortized on a straight-line basis over 5-15 years. Noncompete agreements represent the value ascribed to covenants not to compete in employment and acquisition agreements with certain members of Luceo, eBAS/Aveeva, KOAN-IT and SDI’s management entered into at the time of the respective acquisitions.The amounts ascribed to noncompete agreements are being amortized on a straight-line basis over 3-5 years. Software technology represents the value ascribed to software developed by SARK that was acquired in fiscal 2010.The amount ascribed to software technology is being amortized on a straight-line basis over 3 years. 6 Trademarks represent the value ascribed to trademarks owned by KOAN-IT.The amount ascribed to trademarks is being amortized on a straight-line basis over 5 years. Trade names represent the value ascribed to trade name owned by SDI.The amount ascribed to trade name is being amortized on a straight-line basis over 5 years. Amortization expense related to intangible assets was $483,000 and $408,000 for the three months ended November 30, 2010 and 2009, respectively. We currently expect future amortization to be as follows (in thousands): Years ending August 31, $ Long-lived assets, including customer relationships, noncompete agreements, software technology, trademarks and trade names as well asproperty and equipment, are tested for recoverability whenever events or changes in circumstances indicate that their carrying amount may not be recoverable in accordance with FASB ASC 350 Intangibles- Goodwill and Other and ASC 360 Property, Plant and Equipment.Recoverability of long-lived assets is assessed by a comparison of the carrying amount to the estimated undiscounted future net cash flows expected to result from the use of the assets and their eventual disposition.If estimated undiscounted future net cash flows are less than the carrying amount, the asset is considered impaired and a loss would be recognized based on the amount by which the carrying value exceeds the fair value of the asset.No impairment of long-lived assets occurred during the three months ended November 30, 2010 or 2009. Foreign Currency Translation and Other Comprehensive Income The financial statements of the Company’s foreign subsidiaries are translated into U.S. dollars for consolidation and reporting purposes.The functional currency for the Company’s foreign operations is the local currency.Current rates of exchange are used to translate assets and liabilities.Adjustments to translate those statements into U.S. dollars are recorded in accumulated other comprehensive income. The Company’s comprehensive income is presented in the following table: For the Three Months Ended November 30, Net Income $ $ Cumulative translation adjustment, net of taxes 67 45 Total comprehensive income $ $ Earnings Per Share Basic earnings per share amounts are computed by dividing net income available to common stockholders (the numerator) by the weighted average shares outstanding during the period (the denominator).Shares issued during the period are weighted for the portion of the period that they were outstanding. 7 The computation of diluted earnings per share is similar to the computation of basic earnings per share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if dilutive options, restricted stock awards and warrants had been exercised as of the end of the period. Potentially dilutive shares consist of stock options, restricted stock awards and warrants totaling 369,607 and 197,755 at November 30, 2010 and 2009, respectively. Outstanding warrants to purchase 1,401,733 and 1,700,566 common shares at November 30, 2010 and 2009, respectively, were not included in the computation of diluted earnings per share because the exercise price was greater than the average market price of the Company’s common shares over those periods. Income Taxes The Company conducts business nationally and to a lesser extent in Canada and India. With respect to its U.S. operations, the Company files income tax returns in the U.S federal jurisdiction and various state and local jurisdictions.The Company accounts for income taxes in accordance with ASC 740 Income Taxes.The Company files a federal consolidated income tax return that includes all U.S. entities. The Company also files several combined/consolidated state income tax returns and several separate state income tax returns. Deferred taxes are provided based upon a review of the tax bases of assets and liabilities, whereby deferred tax assets and liabilities are recognized for temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are recognized for tax loss carryforwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Deferred taxes result from timing differences primarily relating to bad debts, inventory reserves, deferred revenue, fixed asset depreciation, compensation expenses and intangible amortization. With a few exceptions, the Company is no longer subject to federal, state or local income tax examinations for tax returns filed for fiscal years 2006 and prior. Reconciliation of Liabilities for Unrecognized Tax Benefits for the three months ended November 30, 2010 and 2009 (in thousands) are as follows: Balance at September 1, 2010 and 2009 $ $ Unrecognized tax positions of prior periods: Increase - - Decrease - - Unrecognized tax positions for the three months: Increase 2 6 Decrease - - Decrease in Unrecognized tax benefits due to settlements - Decrease in Unrecognized tax benefits due to lapse of statute of limitations - - Balance at November 30, 2010 and 2009 $ $ 8 For the Three Months Ended November 30, Total amount of unrecognized tax benefits that, if recognized, would affect the effective tax rate $
